Citation Nr: 0424543	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  00-22 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition.

2.  Entitlement to service connection for carcinoma of the 
rectum.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active service from May 11, 1945 to July 3, 
1945, in oceangoing service with the American Merchant 
Marine.

This appeal came to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that denied service 
connection for carcinoma of the rectum and denied service 
connection for a respiratory disease.  The veteran appealed, 
and in a September 2001 decision, the Board denied the 
claims.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims hereinafter known as the Court.  In 
January 2003, pursuant to a joint motion for remand filed on 
behalf of both parties, the Court issued an Order that 
vacated the Board's September 2001 decision and remanded the 
claims.  In September 2003, pursuant to the Court's Order, 
the Board remanded the case to the RO for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a letter, received in August 2004, the veteran's 
representative requested a videoconference hearing before a 
Veterans Law Judge.  Accordingly, the Board has no choice but 
to remand the claim so that the appellant may be afforded a 
hearing.  See 38 C.F.R. § 20.702(a) (2003).

Accordingly, the Board has no alternative but to defer 
further appellate 

consideration and this case is REMANDED to the RO via the AMC 
for the following actions:

The RO should schedule the appellant for 
a videoconference hearing before a 
Veterans Law Judge, as requested in the 
appellant's representative in a letter 
received by the Board in August 2004.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



